Citation Nr: 1018695	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right ankle, for the period 
prior to September 12, 2009.

2.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the right ankle, effective from 
September 12, 2009.

3.  Entitlement to service connection for a cervical spine 
disability claimed as the residual of a neck injury.

4.  Entitlement to service connection for headaches claimed 
as the residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to 
May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, granted service connection for 
arthritis of the right ankle as the residual of a right ankle 
injury during service and assigned a10 percent disability 
rating.  Effective September 12, 2009, a 20 percent 
disability rating was assigned for the right ankle 
disability.  The Board has recharacterized the issues above 
to reflect the disability ratings assigned for the two 
distinct periods of time in question.

The February 2008 rating decision also denied service 
connection for a cervical spine disability and headaches; 
both of which are claimed as the residuals of a head injury 
during service. 

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2010.  A 
transcript of his testimony has been associated with the 
claims file.

The issues involving service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  Prior to September 12, 2009, the Veteran's service-
connected right ankle arthritis was manifested by  
dorsiflexion to 15 degrees, plantar flexion to 40 degrees, 
joint laxity, stiffness, deformity of the malleolus, x-ray 
evidence of arthritis, and complaints of pain and discomfort.  
There was no evidence of ankylosis or marked limitation of 
motion.

2.  Effective September 12, 2009, the Veteran's service-
connected right ankle arthritis is manifested by dorsiflexion 
to 10 degrees, plantar flexion to 30 degrees, weakness, pain 
at rest, x-ray evidence of arthritis, and complaints of pain 
and discomfort.  There is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
arthritis of the right ankle, for the period prior to 
September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2009).

2.  The criteria for a rating in excess of 20 percent for 
arthritis of the right ankle, effective from September 12, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2007.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence, and notification of the laws 
regarding degrees of disability and effective dates.  This 
notice also substantially complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  
Accordingly, once service connection was granted for 
arthritis of the right ankle and disability ratings and 
effective dates were assigned, section 5103(a) notice was no 
longer required.

VA has obtained service treatment records, private medical 
treatment records, VA treatment records, multiple VA 
examination reports, assisted the appellant in obtaining 
evidence, and afforded him the opportunity to present hearing 
testimony, statements and evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file and he has 
not contended otherwise.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

The RO granted service connection for arthritis of the right 
ankle in February 2008, assigning a 10 percent disability 
rating, effective August 3, 2007.  The veteran appealed this 
action contending that his disability was worse than 
warranted by the 10 percent disability rating assigned.  The 
current appeal then resulted and has been pending since.  

In November 2009, the RO granted an increased disability 
rating of 20 percent for the Veteran's service-connected 
right ankle arthritis, effective September 12, 2009.  Because 
of this action, the Veteran's service-connected right ankle 
arthritis has received different "staged" disability 
ratings for separate periods of time based on the facts 
found.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Private medical records dated July 2004 reveal that the 
Veteran reinjured his right ankle.  X-ray examination reveals 
an avulsion fracture of the lateral malleolus.  A follow-up 
x-ray examination in November 2004 revealed findings 
consistent with a chronic avulsion fracture of the medial 
malleolus.  

The Veteran filed his claim for service connection for a 
right ankle disability in August 2007.  In November 2007, a 
VA Compensation and Pension examination of the Veteran was 
conducted.  Physical examination revealed pain, stiffness and 
deformity of the right ankle, along with some joint laxity.  
He had a normal gait with no evidence of abnormal weight 
bearing.  Range of motion testing of the right ankle revealed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
which are normal ranges of motion of the ankle joint.  
38 C.F.R. § 4.71, Plate II.  X-ray examination revealed a 
degenerative spur.  

In December 2008, another VA Compensation and Pension 
examination of the Veteran was conducted.  He reported 
complaints of pain and swelling.  Physical examination of the 
right ankle revealed lateral deformity with the appearance of 
swelling and enlargement of the lateral malleolus.  Range of 
motion testing revealed dorsiflexion to 15 degrees, plantar 
flexion to 40 degrees.  Some abnormal weight bearing was 
noted.  The diagnosis was right ankle degenerative joint 
disease.  

In September 2009, the most recent VA Compensation and 
Pension examination of the Veteran was conducted.  He 
reported complaints of weakness and pain at rest.  Physical 
examination revealed no evidence of instability.  Range of 
motion testing of the right ankle revealed dorsiflexion to 10 
degrees, plantar flexion to 30 degrees, weakness.  There is 
no evidence of ankylosis.

In April 2010, the Veteran presented sworn testimony at a 
hearing before the undersigned. Veterans Law Judge.  He 
testified that he had symptoms of bilateral foot numbness.  
He also indicated that he was to be issued an ankle brace by 
the VA medical center, but that he had not yet received it.

The veteran's service-connected right ankle arthritis is 
rated under the diagnostic code 5010, for traumatic 
arthritis.  Diagnostic code 5010 requires that traumatic 
arthritis be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Moderate limitation of motion warrants a 10 
percent rating, while marked limitation of motion warrants a 
20 percent disability rating.  The 20 percent rating is the 
maximum disability rating assignable for limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Disability ratings in excess of 20 percent for disabilities 
of the ankle are only assignable when there is evidence of 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The evidence is against the assignment of a disability rating 
in excess of 10 percent for the Veteran's right ankle 
arthritis for the period prior to September 12, 2009.  During 
that period, there was x-ray evidence of arthritis.  He had 
complaints of pain on motion.  The November 2007 VA 
examination revealed a normal range of motion of the right 
ankle with dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II.  The December 
2008 VA examination revealed dorsiflexion to 15 degrees, 
plantar flexion to 40 degrees.  Accordingly, a 10 percent 
disability rating is properly assigned for this period of 
time as a result of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5271.  

The Veteran manifested arthritis with moderate limitation of 
motion of the ankle.  There was no evidence of ankylosis or 
marked limitation of motion.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent rating for 
arthritis of the right ankle for the period prior to 
September 12, 2009; there is no doubt to be resolved; and an 
increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

The evidence is against the assignment of a disability rating 
in excess of 20 percent for the Veteran's right ankle 
arthritis for the period of time beginning September 12, 
2009.  He continues to have x-ray evidence of arthritis with 
a diagnosis of degenerative joint disease.  The September 
2009 examination revealed that the Veteran's right ankle 
range of motion was dorsiflexion to 10 degrees, plantar 
flexion to 30 degrees.  There is no evidence of ankylosis.  
Accordingly, a 20 percent disability rating is properly 
assigned for this period of time as a result of the Veteran 
manifesting arthritis with marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent rating for 
arthritis of the right ankle for the period beginning 
September 12, 2009; there is no doubt to be resolved; and an 
increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain, and weakness. This 
functional impairment, however, is considered by the 10 and 
20 ratings assigned under Diagnostic Codes 5003, 5010, 5271.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service.  An extra-schedular 
evaluation is warranted where a service-connected disability 
presents an exceptional or unusual disability picture with 
marked interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service- 
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. 
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic 
criteria adequately address the severity and symptomatology 
of the Veteran's service-connected right ankle arthritis.  
Higher schedular evaluations are available upon a showing of 
additional symptomatology.  The evidence does not show any 
periods of hospitalization for right ankle treatment and 
there is no credible evidence that right ankle arthritis 
results in any interference with employment.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.


ORDER

A disability rating in excess of 10 percent for arthritis of 
the right ankle, for the period prior to September 12, 2009, 
is denied.

A disability rating in excess of 20 percent for arthritis of 
the right ankle, effective from September 12, 2009, is 
denied.  



REMAND

The Veteran claims service connection for a cervical spine 
disability as the residual of a neck injury, and for 
headaches as the residuals of a head injury.  He claims that 
both disabilities are the result of the same injury during 
service.  

The Veteran claims that during service he was a passenger 
lying in the bed of a truck, which stopped suddenly.  As a 
result, he slid forward and hit the top of his head on the 
back of the cab of the truck.  He claims that he injured his 
head and neck at this time resulting in headaches and a 
cervical spine injury.  The Veteran's service treatment 
records reveal some records showing treatment for headaches 
and neck spasms during service.  

In November 2007, a VA examination of the Veteran was 
conducted.  The medical opinions stated that the current 
headaches and cervical spine disorder were not related to the 
symptoms noted during service.  However, the medical opinions 
did not specifically address if the current disabilities 
could be a result of the injury reported by the Veteran.  
Clarification of these medical opinions is required.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the November 
2007 VA headache and spine examinations 
of the Veteran.  If this examiner is 
not available, then forward the claims 
file to another physician of the 
appropriate specialty.  The claims file 
and a copy of this remand must be made 
available for review.  The physician 
should review the evidence of record 
with emphasis on the service treatment 
records and, the Veteran's contentions 
contained in the correspondence of 
record.  

The examiner is informed that the 
Veteran claims that during service he 
was a passenger lying in the bed of a 
truck, which stopped suddenly.  As a 
result, he slid forward and hit the top 
of his head on the back of the cab of 
the truck.  He claims that he injured 
his head and neck at this time 
resulting in headaches and a cervical 
spine injury.  His service treatment 
records document treatment for head 
headaches and neck spasms during 
service, but not the injury.  The 
Veteran is competent to report such an 
injury.

The examiner must provide opinions as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current headache disability 
and cervical spine disability is 
related to the Veteran's active 
service, or the claimed injury during 
active service.

A complete rationale must accompany all 
opinions expressed.  If the examiner 
determines that the medical opinions 
requested cannot be made without 
additional examination, then schedule 
the Veteran for the necessary 
examination(s).  

2.  Following completion of the above 
action, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
an adequate response to the specific 
opinion requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, readjudicate 
the claims for service connection for a 
cervical spine disability and 
headaches.  If either benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


